By the court.

This is an action against the defendant, for a breach of duty as a public officer of the state of Vermont. But it has been settled there, in the highest court in the state, that an action will not lie against an under-*456sheriff for a breach of duly in his office. The law is the same in England and New-York. 8 Cowen, 212, Paddock v. Cameron ; Cowper, 403, Cameron v. Reynolds,
We must, therefore, presume that in Vermont, a deputy sheriff is not a public officer, but the mere servant of the sheriff, and responsible for the performance of his duty to the sheriff alone ; that all the responsibility with respect to the service of process rests upon the sheriff, and that he, and he alone, is answerable for any neglect of duty in that respect.
Such being the law of Vermont, it is very clear, that this plaintiff has stated, in his declaration, no ground, on which an action can be maintained any where.
It, therefore, becomes unnecessary to enquire, whether, if the defendant were by law liable in the courts of Vermont, an action could be maintained here for a breach of duty imposed by the laws of that state. Even in such a case it is by no means clear that the action could be maintained. 5 Cowen, 665 and 669.

Judgment for the defendant